DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Merkle et al (“Exploring the Potential of Conditional Adversarial Networks for Optical and SAR Image Matching”) in view of Merkle et al (“Exploiting Deep Matching and SAR Data for the Geo-Localization Accuracy Improvement of Optical Satellite Images”, this reference will be referred to as Merkle2 in the below discussion of the claims with respect to said prior art).

With respect to Claims 1, 10, and 17: A system for image registration and multi-modal regression, the system comprising: [Merkle (abstract and pg. 1815 “B. Artificial Image Generation”) has disclosed a computing device comprising GPU for performing the training process. Furthermore. as evidenced by the use of digital image computing device and generation of results for comparison: The use of memory, processing circuitry, and necessary software and hardware components to perform digital image processing and machine learning has been disclosed by the prior art of Merkle (pg. 1814-1815 Section IV and Fi3-5 and Table II of page 1816).]
a memory to store parameters defining a machine learning (ML) model for image processing; [Merkle, as per the above discussion a computing device comprising GPU devices (pg. 1815 “B. Artificial Image Generation”) and inherently corresponding memory to perform and store input data, output data, and corresponding parameters and software for performing the disclosed method of Merkle.] and
processing circuitry to: [Merkle, as per the above discussion a computing device comprising GPU devices (pg. 1815 “B. Artificial Image Generation”) and inherently corresponding memory to perform and store input data, output data, and corresponding parameters and software for performing the disclosed method of Merkle.]
	provide, as input to the ML model, data of a first image; [Merkle (pg. 1812 Fig 1) input optical image data “first image”.]
	receive, from the ML model, an estimated radar cross section (RCS) of the first image; [Merkle (pg. 1812 Fig 1 and pg. 1813 “Artificial image Generation” 1st and final paragraphs) artificial SAR-like “RCS” patch image generation from optical input image data using a cGAN machine learning.]
[Merkle (pg. 1812 Fig 1) has disclosed the generation of estimated/artificial RCS/SAR patch images based on input image data of the optical type, the matching of the artificial/estimated RCS/SAR patch images to the SAR based images using NCC, SIFT, or BRISK type matching so as to correlate and align/transform the position of the artificial/estimated RCS/SAR patch images to the second image space that is the space of the SAR/RCS images data received at the input. The process further including the generation of enhanced optical images (last step of Fig 1) based on the matching and transformation of the artificial/estimated image data to the input SAR/RCS data that is of the second image space. Merkle (page 1813 LHC Final two paragraphs) has disclosed the performing of matching between the generated SAR-like image patches that are the artificial/estimate SAR/RCS data to the SAR data received at the input of process of Fig 1. The process of Merkle (see Fig 1) does not disclose the use of a ML model to generate the matching and transformation/align of the artificial/estimate SAR/RCS image data to the input SAR/RCS image data. Merkle has disclosed the use of a machine learning model DeepMatch for generating the matching and transformation parameters, but has not disclosed the details of said process.]
	receive, from the ML model, estimated transformation parameters that project the first image to a second image space; and [Merkle2 (abstract, “Deep Learning for Image Matching” pg. 5 2nd- 3rd para, Fig 2 pg. 6, section 2.4 pg. 8 2nd para) has disclosed the use of a CNN for matching SAR/RCS image data to input image data and the determination of alignment/shift/transformation parameters (pg. 4 Final paragraph, Fig 2 pg. 6, “Section 2.4” pg. 8 para 2-3, pg. 6 Section 2.2 Final para) to be used in shifting the optical image data to generate final GCP data by shifting the optical image data to said SAR image data.]
	apply the estimated transformation parameters to the estimated RCS to generate an estimated second image in the second image space. [Merkle (page 1813 LHC Final two paragraphs) has disclosed the performing of matching between the generated SAR-like image patches that are the artificial/estimate SAR/RCS data to the SAR data received at the input of process of Fig 1. The process of Merkle further including fusion matched image data to generate high accurate co-registered (abstract page 1811) datasets (enhanced optical image at output of Fig 1). Furthermore, as per the below discussed combination of Merkle in view of Merkle2 the generation of the transformation/shift parameters to generate the co-registered datasets has been disclosed, wherein the transformation is in the second image space corresponding to the geospatial of the SAR (Merkle Fig1 and abstract).]
[Merkle and Merkle2 (Merkle2 – page 3 final paragraph “transformation between images”) are analogous art of taking input optical and SAR/RCS image data and co-registering of georeferenced optical and SAR/RCS datasets to generate fused datasets, wherein the process includes matching and aligning/shifting of the datasets in order to align for fusion. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of SIFT or other feature type matching for determination of alignment of Merkle by replacement of the feature matching and shift/transform determination with a machine learning process of Merkle2 to achieve the reasonably expected result of matching and determining shift between SAR/RCS and optical datasets. The motivation for combining would have been to improve the accuracy of the match and shift determination process as disclosed by Merkle2 (final para page 4 of Merkle2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Merkle and Merkle2 to achieve the limitations of the present claim.]

With respect to Claims 2 and 11: The system of Claim 1, wherein the processing circuitry is further to, provide a second image of the geographical region to the ML model. [Merkle (Fig 1) wherein a plurality of optical image data are received at the input of the ML/cGAN process for generating SAR/RCS artificial/estimate data, and a plurality of SAR/RCS image data “second image” of the geographical region are input to said ML/cGAN process. Furthermore (as required by the limitations of claim 11), the input image datasets are regional pairs (Merkle: pg. 1815 LHC final paragraph).]

With respect to Claims 3 and 12: The system of Claim 2, wherein the first image is generated by a first type of image sensor and the second image is generated by a second type of image sensor. [Merkle (Fig 1 and abstract) wherein the first image type is an optical image and the second image type is SAR/RCS patch image data.]

With respect to Claims 4 and 13: The system of Claim 3, wherein the first type includes one of a visible spectrum sensor, an infrared sensor, and a light detection and ranging sensor and the second type includes one of a synthetic aperture radar and a synthetic aperture sonar sensor. [Merkle has disclosed (Fig 1 and abstract) the input of optical image data that is at least a visible spectrum image data as evidenced by the exampled image data of Fig 1 and 4-6, and the second image data is at least a SAR type hence generated by a SAR type sensor.]

With respect to Claims 5 and 14: The system of Claim 3, wherein the ML model includes a first portion to estimate the RCS and a second portion to estimate the transformation parameters. [As a result of combination of Merkle and Merkle2: A first cGAN ML process is performed for artificial/estimate SAR data from the input image data, and the generation of matching and transform/shift using the corresponding datasets. The process results (Merkle – abstract, Fig 1, and 2nd paragraph page 1811 – the process resulting in a fusion of co-registered datasets of the optical and SAR type, hence the registration of the image data sets that requires the determination of alignment/shift parameters and the corresponding shifting/aligning in order to fuse said datasets.]

With respect to Claims 6 and 15: The system of Claim 5, wherein:
	the input to the first portion includes the first image; and [Merkle: Optical image data received at input to cGAN that output the estimated/artificial RCS/SAR image data.]
	the input to the second portion, during training, includes the first image and the second image. [The input to the matching process of Merkle is the corresponding SAR/RCS image dataset and the artificial/estimated first image data. Whereby, the combination of Merkle and Merkle2 results in the substitution of the ML process of matching of Merkle2 for the non-ML matching process of Merkle. Hence the matching process of Merkle (Fig 1) is a ML accepting input of the corresponding modified first image data and second image data “SAR”.]

With respect to Claims 7 and 16: The system of claim 6, wherein the first portion is further to estimate depth in the first image and the processing circuity is further to apply the estimated depth, along with the transformation parameters to the RCS to generate an estimated second image in the second space. [Merkle (abstract, Fig 1, and 2nd paragraph RHC pg. 1811) has disclosed the generation of an enhanced GCP image data, wherein GCP image data comprises an estimate of both height/elevation/depth of SAR type image data with the points of the optical image data. Hence the estimation and application of depth to corresponding points of the respective input image datasets in order to generate a co-registered GCP dataset (abstract of Merkle) having both a depth and optical image value component has been disclosed. Furthermore, as per the discussion of at least claim 1 the fusion is based on combining the image datasets as received and processed by the SAR estimation, matching, and fusion process of Fig 1 Merkle with the substation of the ML based matching process of Merkle 2.]

With respect to Claims 8 and 18: The system of claim 1, wherein the ML model is trained using first images generated using a first second of a first sensor type and second images generated using a second sensor of a different second sensor type, and feedback that is a difference between the second image and the estimated second image. [Merkle (page 1813 equations 2-4 and surrounding disclosure) has provided a distance minimization determination based on the ground truth input SAR image data “y” and the estimated values of the optical image data “x” to generate the estimated/artificial SAR/RCS image data.]

With respect to Claim 9: The system of claim 1, wherein the processing circuitry is to apply the estimated transform to the first image to register the first and second images to each other. [As per the discussion of Merkle in view of Merkle2 as presented in the discussion of claim 1: The mapping of the image data based on a ML matching of Merkle2 to determine a shift between the image datasets has been disclosed. Furthermore, said parameters are used to generate GCP enhanced output data (Merkle and Merkle2 – abstract, Merkle – Fig 1) that is a fusion of the co-registered first and second image datasets (abstract and Fig 1 of Merkle).]

With respect to Claim 19: The method of Claim 17, further comprising applying the estimated transform to the first image to register the first and second images to each other. [Merkle: Optical image data received at input to cGAN that output the estimated/artificial RCS/SAR image data. The input to the matching process of Merkle is the corresponding SAR/RCS image dataset and the artificial/estimated first image data. Whereby, the combination of Merkle and Merkle2 results in the substitution of the ML process of matching of Merkle2 for the non-ML matching process of Merkle. Hence the matching process of Merkle (Fig 1) is a ML accepting input of the corresponding modified first image data and second image data “SAR”. As a result of combination of Merkle and Merkle2: A first cGAN ML process is performed for artificial/estimate SAR data from the input image data, and the generation of matching and transform/shift using the corresponding datasets. The process results (Merkle – abstract, Fig 1, and 2nd paragraph page 1811 – the process resulting in a fusion of co-registered datasets of the optical and SAR type, hence the registration of the image data sets that requires the determination of alignment/shift parameters and the corresponding shifting/aligning in order to fuse said datasets.]

With respect to Claim 20: The method of Claim 17, wherein:
	the ML technique includes a first portion to estimate the RCS and a second portion to estimate the transformation parameters; [As per the discussion of claim 5-6 and 14-15 these limitations have been disclosed by the cited prior art combination of Merkle (Fig 1) and Merkle2 (substitution of matching process of Fig 1 of Merkle with a “second portion” that is a ML process of matching).]
	the input to the first potion include the first image; [Merkle: Optical image data received at input to cGAN that output the estimated/artificial RCS/SAR image data.]
	the input to the second potion, during training, includes the first imager and the second image; and [The input to the matching process of Merkle is the corresponding SAR/RCS image dataset and the artificial/estimated first image data. Whereby, the combination of Merkle and Merkle2 results in the substitution of the ML process of matching of Merkle2 for the non-ML matching process of Merkle. Hence the matching process of Merkle (Fig 1) is a ML accepting input of the corresponding modified first image data and second image data “SAR”.]
	the first portion is further configured to estimate depth in the first image and the processing circuitry is further to apply the estimated depth, along with the transformation parameters to the RCS to generate the estimated second image in the second image space. [Merkle (abstract, Fig 1, and 2nd paragraph RHC pg. 1811) has disclosed the generation of an enhanced GCP image data, wherein GCP image data comprises an estimate of both height/elevation/depth of SAR type image data with the points of the optical image data. Hence the estimation and application of depth to corresponding points of the respective input image datasets in order to generate a co-registered GCP dataset (abstract of Merkle) having both a depth and optical image value component has been disclosed. Furthermore, as per the discussion of at least claim 1 the fusion is based on combining the image datasets as received and processed by the SAR estimation, matching, and fusion process of Fig 1 Merkle with the substation of the ML based matching process of Merkle 2.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abulkhanov et al (“Neural network-based feature point descriptors for registration of optical and SAR images”) has disclosed a method of registering SAR/RCS image data with optical image data based on a registration between feature points using a trained neural network. The process of Abulkhanov does not further disclose a mapping of the optical image data to a radar image by converting said optical image data to an estimated/artificial radar image.
Zhang et al (“Registration of Multimodal Remote Sensing Image Based on Deep Fully Convolutional Neural Network”) has disclosed a method of registering SAR/RCS image data with optical image data based on a registration between feature points using a trained neural network. The process of Zhang does not further disclose a mapping of the optical image data to a radar image by converting said optical image data to an estimated/artificial radar image.
Di et al (CN 109636742A, attached with English Translation) has disclosed a method of converting a Visible light image into a SAR/RCS image and analyzing similarity by a loss determination. The method of converting being trained based on a neural network and similarity loss determination.
Beckett et al (US 2018/0172824) has disclosed a method of enhancing SAR type image data dataset using additional SAR or visual/optical image datasets (Fig 4A). The process including matching/registering the positional information of the datasets using a trained learning model (Fig 2, Fig 3A, Fig 3B, abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666